[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 APRIL 10, 2012
                            No. 11-13539
                        Non-Argument Calendar                     JOHN LEY
                                                                   CLERK
                      ________________________

                        Agency No. A073-115-414




ROMULO JOSE ALVARADO MARTINEZ,

                                        llllllllllllllllllllllllllllllllllllllllPetitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                      llllllllllllllllllllllllllllllllllllllllRespondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                             (April 10, 2012)

Before DUBINA, Chief Judge, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
      Petitioner Romulo Jose Alvarado Martinez, a native and citizen of Peru, pro

se petitions for review the Board of Immigration Appeal’s (“BIA”) order denying

his motion to reopen his removal proceedings. In his petition, Martinez argues

that the BIA erred by denying his motion to reopen, by failing to consider the facts

that (1) he is the father of three U.S. citizen children; (2) a petition made on his

behalf by his U.S. citizen wife had been approved by the U.S. Citizenship and

Immigration Services (“USCIS”), and he is now prima facie eligible to adjust

status as a permanent resident under the Immigration and Nationality Act (“INA”)

§ 245(a), 8 U.S.C. § 1255(a); (3) he is not subject to any time bars; (4) he has

affected a good moral behavior while living in the United States and is not the

subject of any pending criminal proceedings under the INA; and, (5) if his motion

to reopen were granted, he would be eligible for prosecutorial discretion pursuant

to a presidential order to reopen the proceedings of aliens who have been ordered

deported but who have never been the subject of criminal proceedings.

      “We review the [BIA’s] denial of a motion to reopen removal proceedings

for abuse of discretion.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir.

2009) (internal quotation marks omitted). An alien subject to a final order of

removal must move to reopen the proceedings within 90 days of the date on which

the removal order became final. Id.; INA § 240(c)(7)(C)(i), 8 U.S.C.

                                           2
§ 1229a(c)(7)(C)(i). The 90-day time limit does not apply, inter alia, “if the alien

can demonstrate changed country conditions arising in the country of nationality

or the country to which removal has been ordered, if such evidence is material and

was not available and would not have been discovered or presented at the previous

proceeding.” Id. (quoting 8 U.S.C. § 1229a(c)(7)(C)(ii)). “An alien cannot

circumvent the requirement of changed country conditions by demonstrating only

a change in h[is] personal circumstances.” Id. The BIA need not address every

claim or piece of evidence proferred by the petitioner. Ayala v. U.S. Att’y Gen.,

605 F.3d 941, 948 (11th Cir. 2010).

      The BIA has the discretion to reopen a case sua sponte, but it reserves this

power as an extraordinary remedy for “exceptional situations.” In re G-D-,

22 I. & N. Dec. 1132, 1133-34 (BIA 1999); 8 C.F.R. § 1003.2(a).

      We conclude from the record that the BIA did not abuse its discretion in

denying Martinez’s motion to reopen as untimely, as Martinez filed his motion to

reopen on May 2, 2011, more than ten years after the final administrative order in

his deportation proceedings was issued on December 30, 1996, and he did not

present evidence of changed country conditions in Peru or satisfy any other

regulatory exception to the time bar. INA § 240(c)(7)(C), 8 U.S.C.

§ 1229a(c)(7)(C). Because his motion was filed more than 90 days after the final

                                          3
administrative order of removal, the motion was untimely. Furthermore,

Martinez’s personal circumstances, such as his family situation and lack of

criminal behavior, did not satisfy any of the regulatory exceptions to the time bar

or justify granting the motion. Zhang, 572 F.3d at 1319.

      While Martinez contends that he would be eligible for prosecutorial

discretion if his motion to reopen were granted, and he makes vague references to

a presidential order about reopening the cases of aliens who were ordered deported

but not subject to criminal proceedings, he fails to provide a clear legal basis for

why we should overturn the BIA’s discretionary denial of his motion to reopen.

      Finally, regardless of whether Martinez qualifies for an adjustment of status,

the BIA has held that a pending adjudication of a status adjustment application by

the USCIS does not warrant the sua sponte reopening of deportation proceedings,

and even if it did, we lack jurisdiction to review the BIA’s refusal to exercise its

sua sponte powers to reopen a proceeding. Matter of Yauri, 25 I. & N. Dec. 103,

110-11 (BIA 2009); Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1294 (11th Cir.

2008). Accordingly, we deny Martinez’s petition for review.

      PETITION DENIED.




                                           4